DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 10, 2021 has been entered.  Claims 7-8 have been amended.  Claims 1-14 are currently under consideration in this application.
The rejection of claims 7-8 under 35 USC § 112(d) is withdrawn in view of Applicant's claim amendment of claim 7 deleting "formic acid, lactic acid, glycerol, glycerol 3-phosphate, NADH, and ATP".
The claim rejections under 35 USC § 103 are withdrawn in view of Applicant's claim amendment of claim 7 deleting "formic acid, lactic acid, glycerol, glycerol 3-phosphate, NADH, and ATP". ).  Prior to the amendment, lactic acid may have been provided to the medium as an electron provider, as evidenced by previous instant claim 7 (A method for increasing the metabolic rate of growth of a recombinant microorganism in an anaerobic environment of claim 6, the electron provider is selected from the group consisting of hydrogen, formic acid, lactic acid, glycerol, glycerol 3-phosphate, NADH, and ATP).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(New Rejection) Claims 1-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burgard (US20140011249) in view of Huang (TW201602346A) as evidenced by Kram (Kram, K. et al. Rich medium composition affects Escherichia coli survival, glycation, and mutation frequency during long-term batch culture, 2015, Applied and Environmental Microbiology, 81(13), 4442-4450).
Regarding claim 1, the multiple embodiments of Burgard teach a method for increasing the metabolic rate of growth of a recombinant microorganism in an anaerobic environment, by placing a recombinant strain in an anaerobic environment (Burgard ¶ 342, lines 1-3: culture conditions include anaerobic or substantially anaerobic growth or maintenance conditions; ¶ 342, lines 7-10: Any of these conditions can be employed with the non-naturally occurring microbial organisms as well as other anaerobic conditions well known in the art) and culturing under a culture condition wherein the culture condition includes a potential difference between an electron provider and an electron acceptor present in the anaerobic environment (Burgard ¶ 51: A non-naturally occurring microbial organism of the present invention, engineered with these capabilities, that also naturally possesses the capability for anapleurosis (e.g., E. coli)  ¶ 38, lines 3-5: In some embodiments, syngas components, such as CO and H2 can serve as source of reducing equivalents) and a nitrogen source (Burgard ¶ 458, line 4: medium, such as Terrific Broth; evidence by Kram Pg 4448 Column 1, lines 11-12: Terrific Broth is a nitrogen source containing tryptone, which is a hydrolysate of casein). 
Burgard does not teach the culture condition does not include an organic carbon source.
Huang discloses a recombinant microorganism used for carbon fixation reaction (Huang Abstract, line 1).  It can grow under anaerobic environment and absorb carbon dioxide in the environment to convert it into energy for organism use, so it has better growth efficiency.  By the recombinant microorganism as a platform for reducing carbon dioxide, the carbon dioxide in the environment can be fixed as a biomass in order to achieve the efficacy of alleviating or improving greenhouse effect (Huang Abstract, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the culture condition in Burgard's method by culturing without an organic carbon source, as taught by Huang, because carbon dioxide in the environment can be fixed as a biomass in order to achieve the efficacy of alleviating or improving greenhouse effect (Huang Abstract, lines 4-8).
Regarding claim 2, Burgard teaches the genome of the recombinant strain includes an exogenous gene and can express α-ketoglutamate acid: ferredoxin Burgard Claim 1, lines 1-3 and 8: A non-naturally occurring microbial organism having a reductive TCA pathway, wherein said microbial organism comprises at least one exogenous nucleic acid encoding a reductive TCA pathway enzyme ... alpha-ketoglutarate:ferredoxin oxidoreductase).
Regarding claim 3, Burgard teaches the exogenous gene is korA and korB (Burgard ¶ 514, lines 1-4: the kor AB genes encoding the alpha-ketoglutarate synthase are cloned into the pZE13 vector).
Regarding claim 4, Burgard teaches the genome of the recombinant strain includes an exogenous gene and can express can express α-ketoglutarate: ferredoxin oxidoreductase, ATP-citrate lyase, fumarate reductase (Burgard Claim 1: at least one exogenous nucleic acid is selected from an ATP-citrate lyase, citrate lyase, a fumarate reductase, and an alpha-ketoglutarate:ferredoxin oxidoreductase) and succinate dehydrogenase (Burgard ¶ 51, lines 14-21: A non-naturally occurring microbial organism of the present invention, engineered with these capabilities, that also naturally possesses the capability for anapleurosis (e.g., E. coli) can grow on the methanol and syngas-generated acetyl-CoA in the presence of a suitable external electron acceptor such as nitrate. This electron acceptor is used to accept electrons from the reduced quinone formed via succinate dehydrogenase).
Regarding claim 5, Burgard teaches the exogenous genes are korA, korB, aclA, aclB, frdA, frdB, frdC (Burgard ¶ 215, 219, 221-222: lists exogenous genes aclA, aclB, frdA, frdB, frdC, korA and korB), but does not teach sdhA, sdhB, and sdhC. 
Huang Pg. 4, Example 4, ¶ 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exogenous genes in the recombinant microorganisms of Burgard's method by also incorporating sdhA, sdhB, and sdhC, as taught by Huang, because kor, acl, fr, and sdh are genes for carbon fixation (Huang Pgs. 3-4 Example 2, ¶ 1).
Regarding claim 6, Burgard teaches the potential difference is a point potential difference between an electron provider and an electron acceptor in the anaerobic environment (Burgard ¶ 51, lines 14-24: A non-naturally occurring microbial organism of the present invention, engineered with these capabilities, that also naturally possesses the capability for anapleurosis (e.g., E. coli) can grow on the methanol and syngas-generated acetyl-CoA in the presence of a suitable external electron acceptor such as nitrate. This electron acceptor is used to accept electrons from the reduced quinone formed via succinate dehydrogenase. A further use of adding an external electron acceptor is that additional energy for cell growth, maintenance, and product formation can be generated from respiration of acetyl-CoA).
Regarding claim 7, Burgard teaches the electron provider is hydrogen (Burgard ¶ 230, lines 1-2: reducing equivalents in the form of NADH; ¶ 260, lines 9-11: reducing equivalents or electrons … such as H2).
Regarding claim 9, Burgard teaches the electron acceptor is nitrate (Burgard ¶ 51, line 19: a suitable external electron acceptor such as nitrate).
claims 11-12, Burgard teaches the nitrogen source contains at least one amino acid (Burgard ¶ 458, line 4: medium such as Terrific Broth; as evidenced by Kram Page 4448 Column 1, line 11 and Table 1: Terrific Broth contains tryptone and amino acids) and is a casein hydrolysate (evidenced by Kram Page 4448 Column 1, line 12: hydrolysate of casein). 

(New Rejection) Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burgard (US20140011249) in view of Huang (TW201602346A) and further in view of Chen (CN103911401A: referenced in applicant's IDS). 
Regarding claim 8, Burgard teaches the electron provider is hydrogen (Burgard ¶ 260, lines 9-11: reducing equivalents or electrons … such as H2), but does not disclose the concentration of hydrogen is 50 to 99%. 
Chen teaches a culture condition that includes a potential difference with an electron provider present in the medium (Chen Pg. 10, ¶ 3: In some embodiments, a reducing chemical and/or electrode can be provided to the microorganism as an electron source for CO2 fixation; Pg. 10, ¶ 4: at least one electron source can be provided to the microorganism for CO2 fixation, wherein the at least one electron source can be selected from hydrogen (H2), a reducing carbon compound (non-limiting example: CO, Formic acid and methanol), sulfur compounds (non-limiting examples: H2S and S) and nitrogen compounds (non-limiting examples: NH3)).  Chen also teaches an overlapping concentration range of H2 ---(Chen Pg. 10, ¶ 1: In some embodiments, the gaseous substrate can comprise at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90% by volume CO2.  In 2.  As a non-limiting example, the substrate may comprise a gas of 20% CO2 and 80% H2).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to optimize the concentration of hydrogen in the culture conditions taught by Burgard and Huang, to increase metabolic rate of growth (Chen Pg. 13, ¶ 1: Reaction conditions that may be considered include pressure, temperature, gas flow rate, liquid flow rate, medium pH, redox potential of the medium, agitation rate (if a continuous stirred tank reactor is used), inoculation level, maximum gas substrate concentration.  It is ensured that the CO2 or other components in the liquid phase are not limited and the product concentration is maximized to avoid product inhibition).   
Regarding claim 13, Burgard does not disclose the anaerobic environment is an environment having a carbon dioxide concentration of 0.2 to 50%.
Chen teaches an overlapping concentration range of carbon dioxide (Chen Pg. 10, ¶ 1: In some embodiments, the gaseous substrate can comprise at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90% by volume CO2.  In some embodiments, the gaseous substrate may comprise 20 to 80% of C02.  As a non-limiting example, the substrate may comprise a gas of 20% CO2 and 80% H2).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of carbon dioxide in the culture conditions taught by Burgard and Huang to increase metabolic rate of growth (Chen Pg. 13, ¶ 1: Reaction conditions that may be considered include pressure, 2 or other components in the liquid phase are not limited and the product concentration is maximized to avoid product inhibition).   

(New Rejection) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burgard (US20140011249) in view of Huang (TW201602346A) and further in view of Zinder (Zinder, S. et al. Dimethyl Sulfoxide as an Electron Acceptor for Anaerobic Growth, 1978, Archives of Microbiology, 116, 35-40).
Regarding claim 10, Burgard does not teach the concentration of the electron acceptor is 0.1 to 20%. 
Zinder teaches the concentration of the electron acceptor within the claimed range (Zinder page 36, Col. 1, ¶ 1, line 11: 1% DMSO). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the culture conditions in the method taught by Burgard and Huang, by optimizing the concentration of the electron acceptor within prior art conditions taught by Zinder.  

(New Rejection) Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burgard (US20140011249) in view of Huang (TW201602346A) and further in view of Gonzalez (WO2008147470A2).
claim 14, Burgard does not teach the electron acceptor is selected from the group consisting of trimethylamine oxide, fumaric acid, and nitrite.
Gonzalez teaches engineered microorganisms require exogenous electron acceptors such as nitrite, fumarate, or trimethylamine N-oxide for respiratory metabolism (Gonzalez ¶ 6, lines 3-5: Respiratory metabolism requires an exogenous electron acceptor such as oxygen, nitrate, nitrite, fumarate, trimethylamine N-oxide, or dimethylsulfoxide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for increasing metabolic growth of recombinant organisms as taught by Burgard and Huang with alternate electron acceptors as taught by Gonzalez, because alternative electron acceptors could provide an ideal metabolic state for efficient cell growth and product synthesis (Gonzalez ¶ 9, lines 12-13: the use of alternative electron acceptors could provide an ideal metabolic state where both efficient cell growth and product synthesis can be achieved and the aforementioned disadvantages overcome).  

Response to Arguments
Applicant’s arguments filed 5/10/2021 with respect to claim 1 and all dependent claims have been considered but are moot because the arguments do not apply to the new grounds of rejection made under 35 U.S.C. 103 over Burgard (US20140011249) in view of Huang (TW201602346A). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657